Abated and Memorandum Opinion filed December 3, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00103-CR

                    FRANCISCO CASTILLO, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1369878

              MEMORANDUM                        OPINION
      On November 20, 2013, this court was formally notified of appellant’s death
and furnished a copy of appellant’s death certificate. The death of an appellant
during the pendency of an appeal deprives this court of jurisdiction. See Ryan v.
State, 891 S.W.2d 275 (Tex. Crim. App. 1994). When an appellant dies after an
appeal is perfected but before this court issues its mandate, the appeal is to be
permanently abated. See Tex. R. App. P. 7.1(a)(2); see also Vargas v. State, 659
S.W.2d 422, 422–23 (Tex. Crim. App. 1983).

      Accordingly, we order the appeal permanently abated.



                                PER CURIAM



Panel consists of Justices McCally, Busby, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                       2